Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 1-6, 8-16, and 18 are currently pending and are addressed below.

Response to Amendment
The amendment filed 07/12/2022 has been entered. Claims 1-6, 8-16, and 18 are currently pending. 

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. In response to Applicant's argument that the prior art of record fails to teach wherein the self-position integration unit resolves data conflicts and inconsistencies among the plurality of calculated self-positions, the Examiner respectfully disagrees. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The Examiner notes that, broadly interpreted, the newly added claim limitation merely summarizes the basic function of the prior art references. That is, Halder is directed towards a system and method of resolving conflicts between different positions calculated by various sensors and integrating them into a single self-position (see at least abstract, summary, ¶0009, integration module). Additionally, the other prior art references also further teach resolving conflicts and integrating the data to a single self-position (see Anderson, at least Fig. 10, ¶0042; Sugla, Abstract, ¶0009; and Boyarski Fused solution, Abstract, ¶0004-0005). It is unclear how this newly added claim limitation is meant to distinguish from what is clearly disclosed in the prior art references. Applicant does not clearly articulate a distinction beyond merely alleging that the prior art does not teach the specific claim language.
The Examiner maintains that the claim language remains obvious over the cited prior art references, and Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al. (US 2014/0324300) in view of Anderson (US 2010/0063651) and Boyarski (US 2016/0223683) or alternately in view of Sugla (US 2005/0107953).

Regarding claim 1:
Halder teaches an information processing apparatus, comprising: 
a plurality of self-position calculators configured to calculate a plurality of self-positions, each self-position calculator using measurement information acquired by one or more sensors arranged in or at a movable apparatus to calculate its self-position representing the position of the respective self-position calculator (see at least sensor interface 120, integration module 122, [0016-0017]. The Examiner notes that, broadly interpreted, the plurality of software modules performing the function of determining each position meets the claim limitation.), wherein at least two self-position calculators in the plurality of self-position calculators calculate their respective self-positions using different position calculation methods (see at least [0005],[0016-0018], Figs. 1-2, GPS and inertial sensors); and 
a self-position integration unit configured to integrate the plurality of calculated self-positions to one final self-position representing the position of the movable apparatus by calculating a plurality of standard self-positions by converting, in consideration of sensor positions of the one or more sensors, the plurality of calculated self-positions to the plurality of standard self-positions, a standard self-position representing the position of the movable apparatus determined by converting a calculated self-position, in consideration of the one or more sensor positions of the sensors utilized by the respective self-position calculator to calculate its self-position, to said standard self-position (determining and correcting lever arm error, see at least [0020]), and 
calculating the one final self-position from the plurality of calculated standard self-positions (Integrating and crosschecking measurements to determine a position, see at least [0009], [0019], [0031]).
Alternately or in addition, in case the claims are to be interpreted to comprise a plurality of hardware units, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of the invention to utilize any means of calculating the self-positions, including integrated calculation units or separate calculation units.
Halder does not explicitly teach the position calculators comprising a vision based and non-vision based calculator.
Anderson teaches a system and method of vehicle localization, including a plurality of self position devices, comprising both vision and non-vision based sensor systems (camera, ultrasonic, GPS, and dead reckoning, see at least [0027-0028], Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the vehicle self-position calculation system and method with the plurality of distinct positioning technologies as taught by Anderson in order to allow for accurate, reliable self-positioning in a variety of conditions where different technologies have different strengths and weaknesses [0028]. 

Alternately or in addition, Sugla teaches a system and method of determining location of an object from a plurality of sensors utilizing different location calculation methods including selecting, switching, pruning, and fusing the plurality of sensor data to determine a final position (see at least Fig. 2 [0026-0040]) and wherein the sensor data may come from a plurality of sensor types, including several exemplary sensing technologies. Sugla further teaches wherein the sensor technologies may include several non-vision based technologies, and at least an optics-based sensor system (see at least [0034]), but does not explicitly teach the optics-based sensor system being vision-based.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention, based on Sugla’s teaching of a variety of possible location technologies, to utilize any known location technology, such as the well-known subtype of optics-based sensor (vision based) in order to use a known, available, and inexpensive sensor type such as a conventional camera based location system.
Halder is silent as to a relative position tree.
Boyarski teaches a system and method of determining position of an object via a plurality of different sensors including a storage unit configured to store a relative-position tree that records: a plurality of differently-defined coordinate origins, and relative positions of the plurality of differently-defined coordinate origins and object positions (see at least Fig. 3, coordinate frames for each antenna/IMU, relative positions between), wherein the self-position integration unit is configured to calculate the one final self-position as an information item of updating the relative-position tree (see at least [0022-23]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the positioning system and method as taught by Halder with the technique of organizing and correcting position data via tree structure as taught by Boyarski in order to determine a fused, lever-arm corrected position from a multi-sensor navigation system.

Regarding claim 2:
Halder further teaches wherein the self-position integration unit is configured to determine, on the basis of environment information items, a processing pattern for calculating the one final self-position from the plurality of calculated standard self-positions (inhibit conditions on processing, including failure of communication or accuracy checks from the sensors, see at least [0021]).

Regarding claim 3:
Halder further teaches wherein the environment information items include at least any of an information item of an external environment of the movable apparatus that moves along a movement path to be determined by application of the one final self-position, information items of failures of the sensors, and an information item of a utilization condition of a resource (inhibit conditions on processing, including failure of communication or accuracy checks from the sensors, see at least [0021]).

Regarding claim 4:
Halder further teaches, wherein the self-position integration unit is configured to select, on the basis of environment information items, one standard self-position from among the plurality of calculated standard self- positions, and to determine the one selected standard self-position as the one final self-position (inhibit conditions on processing, including failure of communication or accuracy checks from the sensors, see at least [0021], selecting positioning system, see at least [0009])). 

Regarding claims 5-6:
Halder further teaches wherein the self-position integration unit is configured to calculate, on the basis of environment information items, one fused standard self-position (see at least [0019]).
Halder does not explicitly teach calculating the fused self-position from the calculated standard self-positions and selecting the fused position as the final position.
Sugla teaches a system and method of determining location of an object from a plurality of sensors including selecting, switching, pruning, and fusing the plurality of sensor data to determine a final position (see at least [0026-0040]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of determining a final position from a plurality of sensor readings as taught by Halder with the technique of fusing together a plurality of measured positions to determine a final position as taught by Sugla in order to compensate for errors in the different measurements and ensure accuracy of positioning.

Regarding claim 8:
Boyarski doesn’t explicitly teach a plurality of nodes that do not move with the apparatus.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the node-based correction by integrating external nodes, either through static beacons or otherwise detected landmarks, or through other devices in communication with the apparatus in order to utilize additional positioning data sources for a more robust and accurate position determination.

Regarding claim 9:
Boyarski further teaches wherein: the relative-position tree further includes one apparatus-origin node indicating an apparatus origin position of the movable apparatus 
 and the plurality of self-position-calculator-corresponding sensor nodes corresponding respectively to the plurality of self-position calculators are connected to the one apparatus origin node with links that indicate relative positions of the plurality of self-position-calculator- corresponding sensor nodes with respect to the one apparatus-origin node (see at least Fig. 3, CG node).

Regarding claim 10:
Boyarski further teaches wherein the self-position integration unit is configured to calculate the one final self-position as an information item of updating the apparatus origin position contained in the relative-position tree (See at least Fig. 3, [0035-0036]).

Regarding claim 11:
Halder further teaches wherein the self-position integration unit is configured to calculate the one fused standard self- position by fusing the plurality of calculated standard self-positions by probability integration by Kalman filtering or by proportion integration (integration module performs Kalman filtering, see at least [0016]).

Regarding claim 12:
Halder further teaches wherein the self-position integration unit is configured to take the environment information into account by weighting or discarding one or more of the calculated standard self-positions in the calculation of the one final self-position (see at least [0021]).

Regarding claim 13:
Halder further teaches wherein the self-position integration unit is configured to calculate a standard self-position by converting a calculated self-position into a standard self-position by use of link data that indicate the relative position of the self-position calculator with respect to an apparatus origin and/or of link data that indicate the relative position of the self-position calculator with respect to a self-position- calculator origin (see at least [0020]).

Regarding claim 14:
Halder further teaches a planning unit configured to determine an action of the movable apparatus by utilizing the calculated one final self-position; and an operation control unit configured to control an operation of the movable apparatus on the basis of the action that the planning unit has determined (see at least [0023]).
Regarding claims 15-16 and 18, Halder teaches a method and program as in claims 1-14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RYAN J. RINK
Examiner
Art Unit 3664


/Ryan Rink/Primary Examiner, Art Unit 3664